Citation Nr: 1000996	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for deceased sensation in 
the upper extremities.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1984 to April 2005.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Gretna, Louisiana Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied 
service connection for decreased sensation in all four 
extremities, and right shoulder, low back, and bilateral knee 
disorders.  The Veteran filed a notice of disagreement with 
all issues.  A November 2007 rating decision granted service 
connection for bilateral knee, right shoulder, and low back 
disorders, and lumbar radiculopathy in the lower extremities.  
The only issue remaining on appeal is as stated on the 
previous page.  During the pendency of the appeal, the 
Veteran's claims file has been transferred to the 
jurisdiction of the Roanoke Regional Office. 


FINDINGS OF FACT

The Veteran does not have current decreased sensation in the 
upper extremities that has been shown to have manifested in 
service or is etiologically related to active service.


CONCLUSION OF LAW

Decreased sensation of the upper extremities was not incurred 
or aggravated during the veteran's military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) defines VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  In any 
event, the Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) 

In this case, in a June 2005 letter, issued prior to the 
decision on appeal, the RO provided general notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for service connection.  This letter 
also informed the Veteran of what information and evidence 
must be submitted by the appellant and what information and 
evidence would be obtained by VA.  The August 2006 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the June 2005 letter, which 
meets Pelegrini's content of notice requirement, also meets 
the VCAA's timing of notice requirement.  

The Board notes that the above letter listed numbness of the 
left leg as the claim; however, this claim was eventually 
recharacterized as decreased sensation in the upper 
extremities.  Of significance is that the letter informed the 
Veteran that a claim for service connection could be 
substantiated by submitting evidence showing that the Veteran 
had an injury or disease that began in, was caused by, or was 
made worse by military service; he had a current disability 
shown by medical evidence; and that there was a relationship 
between his disability and an injury, disease, or event in 
service.  The letter pointed out aside from certain 
circumstances, medical records or opinions were required to 
establish this relationship.  Furthermore, the Board finds 
that any insufficiency in the notice is harmless error, as 
the Veteran had actual knowledge of what was needed to 
establish service connection for decreased sensation in the 
upper extremities.  On his January 2008 Form 9, the Veteran 
indicated that decreased sensation in the upper extremities 
was initially identified by a neurologist in 2004 while he 
was in the military.  The Board finds that this statement 
reflects actual knowledge of what was needed to substantiate 
the claim of service connection for decreased sensation in 
the bilateral upper extremities and any defect with respect 
to the notice is cured.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007)).  Furthermore, neither the appellant 
nor his representative has claimed that notice has been less 
than adequate.  

The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Moreover, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, post-service medical records and 
examination reports.  February 2008 correspondence from 
Bethesda Naval Medical Center indicated that there were no 
records for the Veteran; therefore, the Board finds that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. §  3.159(c)(2) (2009).  Furthermore, the Veteran 
has not indicated that such records would show treatment or 
complaints of decreased sensation of the upper extremities.  
VA has obtained a VA general examination in conjunction with 
his claim.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate a claim for service 
connection, the avenues through which he might obtain such 
evidence and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

III.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).
On his January 2008 Form 9, the Veteran contended that he has 
decreased sensation in his upper extremities which was 
initially discovered in 2004 by a neurologist a Keesler Air 
Force Base while he was being examined for numbness in his 
left leg.  

Service treatment records, including a December 2004 
retirement clinical examination and report of medical 
history, are negative for any complaints, treatment, or 
findings related to decreased sensation in the upper 
extremities.  

Treatment records from Keesler Air Force Base dated from 
October 2002 to December 2004 included only lab and radiology 
reports, which were negative for any indication of decreased 
sensation of the upper extremities (leg numbness was 
referenced as the reason for a lumbar spine series in October 
2004).  

On July 2005 VA general medical examination, the Veteran 
reported complaints of intermittent numbness with lightening 
pain down his left leg.  The Veteran did not report numbness 
in his bilateral upper extremities.  After neurological 
examination, the diagnosis was decreased sensation to 
pinprick in all four extremities of unclear etiology.

Treatment records from Dilorenzo Tricare Health clinic and 
Walter Reed Army Medical Center dated from 2006 to 2008 
showed that the Veteran was seen several times by a 
neurologist for loss of sensation in his lower extremities.  
Treatment records were negative for decreased sensation in 
the upper extremities.  An October 2007 neurological 
examination of the upper extremities was normal.    

The threshold question in any claim seeking service 
connection for a disability is whether the disability is 
shown.  Here, the medical evidence does not show the presence 
of chronic neurological disability of the bilateral upper 
extremities.  While decreased sensation to pinprick was noted 
on July 2005 VA examination, the etiology was unclear and 
there was no diagnosis of chronic neurological disability of 
the bilateral upper extremities.  Furthermore, treatment 
records prior and subsequent to the July 2005 VA examination 
were negative for complaints, treatment, or a diagnosis 
related to a neurological disability of the bilateral upper 
extremities.  As noted, an October 2007 neurological 
examination was normal.   

In light of the absence of any competent evidence of a 
current chronic neurological disability of the upper 
extremities, or even chronic decreased sensation of the 
bilateral upper extremities, service connection is not 
warranted.  In the absence of competent evidence of a present 
disability, there cannot be a valid claim of service 
connection; there cannot be a valid claim of service 
connection.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges the Veteran's contentions that 
decreased sensation the bilateral upper extremities was found 
on examination in 2004, while he was still in service.  While 
he is competent to describe that he felt a decreased 
sensation in his upper extremities, as a lay person, he is 
not qualified to render a medical diagnosis or to provide a 
medical opinion.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); and Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006).  So, although the Veteran is competent to report 
that he experienced certain symptoms in service and/or since 
military service, the evidence fails to support his 
recollections.  Simply, his assertions of any continuity of 
neurologic symptomatology in his upper extremities since his 
period of military service are not credible.  As noted above, 
service treatment records make no mention of decreased 
sensation of the upper extremities, but rather showed that 
the Veteran underwent neurological examinations for 
complaints of left leg numbness.  Further, no neurologic 
abnormalities in the upper extremities were evident when he 
was examined for service separation. Decreased sensation in 
the upper extremities was only documented one time, in July 
2005, and no opinion linking this condition to military 
service has been presented.  Post service treatment records 
dating from 2006 through 2008 were well documented with 
complaints and treatment for neurological abnormalities in 
his lower extremities; however, there was no documentation of 
complaints of symptomatology related to his upper 
extremities.  Furthermore, an October 2007 neurological 
examination of the bilateral upper extremities was normal. 



Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for decreased sensation 
of the upper extremities, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for decreased sensation of the upper 
extremities is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


